Exhibit 10.2

 

   Doc: 1,194,067 02-09-2010 10:50


Norfolk County Land Court

      Bk 27449 Pg498 #13132


02-09-2010 a 11: 01a

RECIVED AND RECORDED

NORFOLK COUNTY

REGISTRY OF DEEDS

DEDHAM, MA

     

 

CERTIFY

William P. O’Donnell

WILLIAM P. O’DONNELL, REGISTER

     

TERMINATION OF LEASE AND NOTICE OF LEASE

This Termination of Lease and Notice of Lease is made this 22nd day of January,
2010, by and among HCRI MASSACHUSETTS PROPERTIES TRUST, a business trust
organized under the laws of the Commonwealth of Massachusetts, and HCRI
MASSACHUSETTS PROPERTIES TRUST II, a business trust organized under the laws of
the Commonwealth of Massachusetts (individually and collectively, “Landlord”)
and KINDRED HOSPITALS EAST, L.L.C., a Delaware limited liability company
(“Tenant”), and KND Real Estate 26, L.L.C.

 

  1. Landlord and Tenant entered into a Notice of Lease dated as of February 28,
2006, (the “Notice”) which Notice is recorded in Book 23519, Page 232 and filed
as Land Court Document No. 1098291 in the records of the Norfolk County Registry
of Deeds, as affected by a First Amendment to Notice of Lease dated
September 26, 2008 and recorded in Book 26067, Page 339 of said Registry of
Deeds. The lease which is the subject of the Notice is the Master Lease
Agreement dated February 28, 2006, as amended from time to time, by Landlord and
Tenant (the “Master Lease”). The real property which is the subject of the
Notice is described in Exhibit A hereto (the “Stoughton Property”).

 

  2. Tenant is exercising its option to purchase the Stoughton Property and the
improvements located thereon pursuant to Section 13 of the Master Lease, and has
instructed Landlord to convey its interest in the Stoughton Property and the
improvements thereon to KND Real Estate 26, L.L.C.

 

  3. Landlord and Tenant hereby agree that the Master Lease is terminated,
effective immediately.

 

  4. Landlord and Tenant hereby acknowledge and agree that as a result of the
termination of the Master Lease, the Notice of Lease for the Stoughton Property
is hereby terminated.

 

  5. This Termination of Lease and Notice of Lease may be executed in multiple
counterparts, each of which shall be deemed an original thereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

HAND TO

LAND COURT



--------------------------------------------------------------------------------

IN WITNESS WEREOF, the parties have executed this Termination of Lease and
Notice of Lease as of the date first above written.

 

- 2 -



--------------------------------------------------------------------------------

HCRI MASSACHUSETTS PROPERTIES

TRUST

By:

  HCRI Massachusetts Properties, Inc., as Trustee, and not individually, and
subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust filed with the Secretary of the Commonwealth of Massachusetts,
the City Clerk of Boston, and the Norfolk County Registry District of the Land
Court as Document No. 871631, as affected by an Amendment filed as Document No.
906510

By:

 

/s/ Erin C. Ibele

  Erin C. Ibele   Senior Vice President-Administration and Corporate Secretary

By:

 

/s/ Michael A. Crabtree

  Michael A. Crabtree   Senior Vice President and Treasurer

HCRI MASSACHUSETTS PROPERTIES

TRUST II

By:

  HCRI Massachusetts Properties, Inc., as Trustee, and not individually, and
subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust II filed with the Secretary of the Commonwealth of
Massachusetts and the City Clerk of Boston

By:

 

/s/ Erin C. Ibele

  Erin C. Ibele   Senior Vice President-Administration and Corporate Secretary

By:

 

/s/ Michael A. Crabtree

  Michael A. Crabtree   Senior Vice President and Treasurer

 

- 3 -



--------------------------------------------------------------------------------

KINDRED HOSPITALS EAST, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Title:   Sr. VP Development & Financial Planning

 

STATE OF OHIO   )   ) SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this      day of January,
2010, by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Senior Vice President and Treasurer of
HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust, a
Massachusetts business trust.

 

 

Notary Public

 

My Commission Expires:                                         [SEAL]      

 

STATE OF OHIO   )   ) SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this      day of January,
2010, by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Senior Vice President and Treasurer of
HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust
II, a Massachusetts business trust.

 

 

Notary Public

 

My Commission Expires:                           [SEAL]

 

- 4 -



--------------------------------------------------------------------------------

KINDRED HOSPITALS EAST, L.L.C.

By:

 

 

Title:

 

 

 

STATE OF OHIO   )   ) SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this 20th day of January,
2010, by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Senior Vice President and Treasurer of
HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust, a
Massachusetts business trust.

 

/s/ Donna J. Lunsford

Notary Public

 

My Commission Expires:                                         [SEAL]

     

LOGO [g38560g57s00.jpg]

 

STATE OF OHIO   )   ) SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this 20th day of January,
2010, by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Senior Vice President and Treasurer of
HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust
II, a Massachusetts business trust.

 

/s/ Donna J. Lunsford

Notary Public

 

My Commission Expires:                    

     

[SEAL]

LOGO [g38560g57s00.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination of Lease and
Notice of Lease as of the date first above written.

 

KND REAL ESTATE 26, L.L.C.

By its Manager:

 

/s/ Richard. Lechleiter

  Richard. Lechleiter  

Executive Vice President and

Chief Financial Office

 

STATE OF KENTUCKY

  )   )SS:

COUNTY OF JEFERSON

  )

On this 4th day of February, 2010, before me, the undersigned notary public,
personally appeared Richard Lechleiter, the Executive Vice President and Chief
Financial Officer of KND Real Estate 26, L.L.C. and proved to me through
satisfactory evidence of identification to be the person whose name is signed on
this document, and acknowledged to me that he signed it voluntarily as the
Executive Vice President and Chief Financial Officer of KND Real Estate 26,
L.L.C. for its stated purpose as his free act and deed and the free act and deed
of KND Real Estate 26, L.L.C.

 

/s/ Jenny McGarry

Notary Public

My commission expires: 2/16/2012

LOGO [g38560g73u56.jpg]



--------------------------------------------------------------------------------

STATE OF Kentucky   )   )SS: COUNTY OF Jefferson   )

On this 19th day of January, 2010, before me, the undersigned notary public,
personally appeared Gregory C. Miller, the Sr.VP Dev & Finan. Planning of
KINDRED HOSPITALS EAST, L.L.C. and proved to me through satisfactory evidence of
identification, which was personal knowledge to be the person whose name is
signed on this document, and acknowledged to me that he signed it voluntarily as
Sr.VP Dev & Finan. Planning for its stated purpose as his free act and deed and
the free act and deed of KINDRED HOSPITALS EAST, L.L.C.

 

/s/ Jenny McGarry

Notary Public My commission expires: 2/16/2012

 

THIS INSTRUMENT PREPARED BY

Eileen M. Best, Esq.

Shumaker, Loop & Kendrick, LLP

1000 Jackson Street

Toledo, Ohio 43604-5573

 

LOGO [g38560g22a24.jpg]

AFTER RECORDING RETURN TO:

Allan Caggiano, Esq.

Mintz, Levin, Cohn, Ferris

Glovsky & Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111



--------------------------------------------------------------------------------

EXHIBIT A: LEGAL DESCRIPTION

Facility Name: Goddard Rehabilitation and Nursing Center and

Kindred Hospital Northeast - Stoughton

Real property in the County of Norfolk, Commonwealth of Massachusetts, described
as follows:

All those certain parcels of registered and unregistered land with the buildings
thereon situated at Summer Street, in Stoughton, Norfolk County, Massachusetts,
all more particularly described as Lot A on a plan entitled “Approval Not
Required Subdivision Plan of Land, Goddard Memorial Hospital in Stoughton,
Massachusetts (Norfolk County), dated October 25, 1993, recorded with Norfolk
County Registry of Deeds as Plan 77, A of 2 of 1995, in Plan Book 428. Included
in the foregoing is the following parcel of registered land: Lot 5 on a plan
filed with the Norfolk County Registry District of the Land Court as Land Court
Plan No: 26978C.